Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION

This office action has been issued in response to arguments/amendments filed on 08/15/2022. Claims 3 and 15 are amended.  No claim is cancelled. Claims 1-20 are presented for examination.


Response to Arguments
1.	Applicant’s amendment with respect to claim 3 and 15 are sufficient to overcome the claim objection. Accordingly, the objection is withdrawn. 

2.	Applicant argues regarding the rejection of claims 1, 13, and 19, as recited in page 8, “The independent claims all recite "a first local memory that is accessible only by a first processor of a multi-processor system." The cited references do not teach at least "a first local memory that is accessible only by a first processor of a multi-processor system" as recited in each of the independent claims of the present application. Support may be found in the Specification in at least paragraph [0036], which provides, "since each process maintains their own independent set of cross-reference information, no processor can access physical memory locations that store information relating to operations performed by another processor." In this regard, the Applicant submits each independent claim is novel and non-obvious with respect to the cited references alone or in combination”.  The applicant further argues, “The independent claims recite "a first local memory that is accessible only by a first processor of a multi-processor system" which, by its plain and ordinary meaning, means the local memory is only accessible by one processor of a multi-processor system i.e., the memory is not shared memory. The cited references, alone or in combination, fail to teach "a first local memory that is accessible only by a first processor of a multi-processor system." 

Examiner has considered the applicants' arguments but they are not persuasive. Examiner respectfully points out that in para [0036] of the instant applicant, applicant stated, “FIG. 3 illustrates steps that may be performed by a multi-processor system that receives packets from a plurality of secure connections. In step 310 of FIG. 3 each of a plurality of processors in the multi-processor system may maintain information that relates to individual respective secure connections. Since each particular processing core in that multi-core system may each maintain information relating to a different single secure connection, a plurality of processing cores in that multi-core system can cumulatively store information that uniquely cross-references each of those handles to a particular respective virtual memory address, to a particular respective physical memory address, and to a particular respective secure connection. Furthermore, since each process maintains their own independent set of cross-reference information, no processor can access physical memory locations that store information relating to operations performed by another processor without generating a page fault.”, where the applicant doesn’t clearly stated that each local memory (first memory, second memory) is on a separate memory chip or memory chip cannot be shared. Furthermore, applicant’s specification stated in (para. [0060, 0017]) that … each transport layer security (TLS) connection may be assigned memory via logical addresses that are mapped to one or more physical memory addresses on a per-core basis. Such architectures create separate physical memory partitions that can only be accessed using logical addresses in the current core that is running in the context of a connection to which this physical memory belongs to …. 

                         
    PNG
    media_image1.png
    631
    475
    media_image1.png
    Greyscale


Furthermore, the reference Kaminski clearly teaches in (above figure 2) and in (para. [0073]) that each of the CPU processor cores 230 can be associated with a corresponding one of the OS page tables 240-1 . . . N (as indicated by the arrows linking particular ones of the CPU processor cores 230 with corresponding ones of the OS page tables 240-1 . . . N). Each of the OS page tables 240-1 . . . N include a plurality of page table entries (not shown) that are each mapped to particular locations in the shared physical memory 250 as indicated by the arrows linking a particular one of the OS page tables 240-1 . . . N with locations at the shared physical memory 250. Further, the reference teaches in (para. [0076]) that … … … the page tables 240-1 . . . N, 270-1 . . . N are not shared by the accelerator devices 290 and the operating system kernel 220; rather, two separate sets of page tables (OS page tables 240-1 . . . N and accelerator page tables 270) are utilized at the operating system kernel 220 and the accelerator devices 290. In this embodiment, because the OS page tables 240-1 . . . N are not shared with accelerator devices 290, the page tables 240-1 . . . N, 270-1 . . . N will be referred to as "non-shared" page tables to distinguish them from "shared" page tables that will be described below with reference to FIG. 3.
Therefore, core 1 (first processor) is linking (indicated by arrow) to page table 240-1 (local memory) and page table 240-1 is linking to first portion of physical memory 250 (indicated by arrow) and the first portion (dedicated to core 1) of physical memory 250 is not linked by any other cores such as core 2 and core N (see above figure 2). Furthermore, core 2 (second processor) and core N have their respective separate memory addresses which are not accessed by core 1 (see above figure 2). Thus, the rejection is maintained. 
    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Kaminski et al. (US Pub No. 2011/0161619, hereinafter “Kaminski”) in view of Kajigaya et al. (US Pub No. 2019/0042120, hereinafter “Kajigaya”).

Regarding claim 1, Kaminski does disclose, a method for securely accessing data, the method comprising: storing a first set of translation data at a first local memory that is accessible only by a first processor (Kaminski, (figure 2), core 1) of a multi-processor system (Kaminski, (figure 2), a plurality of CPU processor core devices 230-1 . . . N), the first set of translation data associated with a first connection (Kaminski, (para. [0072] and figure 2), when a process requests access to its virtual memory, it is the responsibility of the OS to map the virtual memory address provided by the process to the physical memory address where that virtual memory is mapped to. The OS stores its mappings of virtual memory addresses to physical memory addresses in a page table. The operating system kernel 220 creates and maintains a plurality of OS page tables 240-1 . . . N. In FIG. 2, each of the boxes 240-1 . . . N represents a page table, and the smaller rectangles in each page table 240-1 . . . N represent a hierarchical collection of multiple tables that are part of that page table. The shared physical memory 250 that includes a plurality of pages (where each page is designated by a row of a column); storing a second set of translation data in a second local memory that is accessible only by a second processor of the multi-processor system, the second set of translation data associated with a second connection (Kaminski, (para. [0072] and figure 2), when a process requests access to its virtual memory, it is the responsibility of the OS to map the virtual memory address provided by the process to the physical memory address where that virtual memory is mapped to. The OS stores its mappings of virtual memory addresses to physical memory addresses in a page table. The operating system kernel 220 creates and maintains a plurality of OS page tables 240-1 . . . N. In FIG. 2, each of the boxes 240-1 . . . N represents a page table, and the smaller rectangles in each page table 240-1 . . . N represent a hierarchical collection of multiple tables that are part of that page table. The shared physical memory 250 that includes a plurality of pages (where each page is designated by a row of a column); accessing a first physical memory location that stores data associated with the first connection by the first processor, the first physical memory location accessed after the first processor translates a first virtual address to a first physical memory address, wherein data stored at the first physical memory address is secured based on the first set of translation data being accessible only by the first processor (Kaminski, (para. [0073] and figure 2), each of the CPU processor cores 230 can be associated with a corresponding one of the OS page tables 240-1 . . . N (as indicated by the arrows linking particular ones of the CPU processor cores 230 with corresponding ones of the OS page tables 240-1 . . . N). Each of the OS page tables 240-1 . . . N include a plurality of page table entries (not shown) that are each mapped to particular locations in the shared physical memory 250 as indicated by the arrows linking a particular one of the OS page tables 240-1 . . . N with locations at the shared physical memory 250 where core 1 is a first processor); accessing a second physical memory location that stores data associated with the second connection by the second processor, the second physical memory location accessed after the second processor translates a second virtual address to a second physical memory address, wherein data stored at the second physical memory address is secured based on the second set of translation data being accessible only by the second processor (Kaminski, (para. [0073] and figure 2), each of the CPU processor cores 230 can be associated with a corresponding one of the OS page tables 240-1 . . . N (as indicated by the arrows linking particular ones of the CPU processor cores 230 with corresponding ones of the OS page tables 240-1 . . . N). Each of the OS page tables 240-1 . . . N include a plurality of page table entries (not shown) that are each mapped to particular locations in the shared physical memory 250 as indicated by the arrows linking a particular one of the OS page tables 240-1 . . . N with locations at the shared physical memory 250 where core 2 is a second processor). 
Kaminski does not explicitly disclose but the analogous art Kajigaya discloses, 
sending data to a destination associated with the second connection after accessing the second physical memory location (Kajigaya, (para. [0027]), the MMU may also refer to the 711132 for the memory chip 1b to obtain a destination physical address in a migration destination area of in the memory chip 1b. The MMU may send a request for transferring data in the source physical address in the memory chip 1a to the destination physical address in the memory chip 1b to the memory controller 22).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kaminski by including sending data to a destination associated with the second connection taught by Kajigaya for the advantage of controlling word lines and sense amplifiers in a semiconductor device (Kajigaya, (abstract)).

Regarding claim 2, the combination of Kaminski-Kajigaya does disclose the method of claim 1, wherein the first virtual address and the second virtual address are a same virtual address that are respectively translated to the first physical memory address and the second physical memory address (Kaminski, (para. [0083]), the page tables 340-1 . . . N are each associated with corresponding locations in the shared physical memory 350 as indicated by the arrows linking the page tables 340-1 . . . N with corresponding locations in the shared physical memory 350).  

Regarding claim 3, the combination of Kaminski-Kajigaya does disclose the method of claim 1, wherein the first local memory is associated with a first type of processor and a number of translation entries stored at the first local memory correspond to the first type of processor (Kaminski, (para. [0081]), when a process requests access to its shared physical memory 350, it is the responsibility of the OS kernel 320 to map the virtual memory address provided by the process to the physical memory address where that memory is stored. The OS stores its mappings of virtual memory addresses to physical memory addresses in a page table).  

Regarding claim 4, the combination of Kaminski-Kajigaya does disclose the method of claim 1, wherein program code associated with the first set of translation data is included in a set of firmware (Kaminski, (figure 3), operating system Kernel).  

Regarding claim 5, the combination of Kaminski-Kajigaya does disclose the method of claim 1, wherein program code associated with the first set of translation data is included in a software driver (Kaminski, (figure 3), device driver 360).  

Regarding claim 6, the combination of Kaminski-Kajigaya does disclose the method of claim 1, further comprising: identifying that the first processor of the multi-processor system corresponds to a first type of processing core; and assigning a number of translation entries to associate with the first set of translation data based on the identification that the first processor corresponds to the first type of processing core (Kaminski, (para. [0073]), each of the CPU processor cores 230 can be associated with a corresponding one of the OS page tables 240-1 . . . N (as indicated by the arrows linking particular ones of the CPU processor cores 230 with corresponding ones of the OS page tables 240-1 . . . N). Each of the OS page tables 240-1 . . . N include a plurality of page table entries (not shown) that are each mapped to particular locations in the shared physical memory 250 as indicated by the arrows linking a particular one of the OS page tables 240-1 . . . N with locations at the shared physical memory 250).  

Regarding claim 7, the combination of Kaminski-Kajigaya does disclose the method of claim 6, further comprising identifying a size of the first local memory, wherein the number of translation entries corresponds to the identified size of the first local memory (Kaminski, (para. [0101]), imposes size limits on both the pinned memory containing process code/data and the pinned memory used to store the page table).  

Regarding claim 8, the combination of Kaminski-Kajigaya does disclose the method of claim 6, further comprising identifying a data structure to associate with the first set of translation data (Kaminski, (para. [0073]), OS page tables 240-1).  

Regarding claim 9, the combination of Kaminski-Kajigaya does disclose the method of claim 1, further comprising assigning a first entry of the first set of translation information to associate with the first virtual address with the first physical memory address, access permissions, and control permissions (Kaminski, (para. [0115]), a method 442 performed by the driver 260 for determining whether a memory access request (from the accelerator device for access to shared physical memory) is valid/legitimate. Because separate (non-shared) page tables are utilized, the OS kernel 220 is not aware of the separate set of page tables. As such, in this embodiment, the driver performs additional steps of method 442 to determine if the accelerator device should have specific security permissions to access the faulting memory location).  

Regarding claim 10, the combination of Kaminski-Kajigaya does disclose the method of claim 9, wherein the first entry is also associated with a size (Kaminski, (para. [0101]), imposes size limits on both the pinned memory containing process code/data and the pinned memory used to store the page table).  

Regarding claim 11, the combination of Kaminski-Kajigaya does disclose the method of claim 1, further comprising assigning a first entry of the first set of translation information to an access permission (Kaminski, (para. [0115]), a method 442 performed by the driver 260 for determining whether a memory access request (from the accelerator device for access to shared physical memory) is valid/legitimate. Because separate (non-shared) page tables are utilized, the OS kernel 220 is not aware of the separate set of page tables. As such, in this embodiment, the driver performs additional steps of method 442 to determine if the accelerator device should have specific security permissions to access the faulting memory location).  

Regarding claim 12, the combination of Kaminski-Kajigaya does disclose the method of claim 1, further comprising assigning a first entry of the first set of translation information to a control permission (Kaminski, (para. [0120]), the driver updates the corresponding page table entry to indicate the new permission/access rights and thus give necessary permission to the process to access the memory address).  

Regarding claim 13, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 14, the substance of the claimed invention is similar to that of claim 2. Accordingly, this claim is rejected under the same rationale.

Regarding claim 15, the substance of the claimed invention is similar to that of claim 3. Accordingly, this claim is rejected under the same rationale.
  
Regarding claim 16, the substance of the claimed invention is similar to that of claim 6. Accordingly, this claim is rejected under the same rationale.
 
Regarding claim 17, the substance of the claimed invention is similar to that of claim 7. Accordingly, this claim is rejected under the same rationale.

Regarding claim 18, the substance of the claimed invention is similar to that of claim 8. Accordingly, this claim is rejected under the same rationale.

Regarding claim 19, the substance of the claimed invention is similar to that of claim 1. Accordingly, this claim is rejected under the same rationale.

Regarding claim 20, the combination of Kaminski-Kajigaya does disclose the apparatus of claim 19, further comprising a system memory that stores the instructions executed by the first processor and by the second processor (Kaminski, (para. [0073] and figure 2), each of the CPU processor cores 230 can be associated with a corresponding one of the OS page tables 240-1 . . . N (as indicated by the arrows linking particular ones of the CPU processor cores 230 with corresponding ones of the OS page tables 240-1 . . . N)).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORSHED MEHEDI	whose telephone number is (571) 270-7640. The examiner can normally be reached on M - F, 8:00 am to 4:00 pm EST.    If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey L. Nickerson can be reach on (469) 295-9235. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from their Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (In USA or Canada) or 571-272-1000.

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432